459 F.2d 1043
72-1 USTC  P 9458
O. J. SMITH and Minnie R. Smith, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 72-1025.
United States Court of Appeals,Fourth Circuit.
Argued May 8, 1972.Decided June 2, 1972.

Jeff D. Batts, Rocky Mount, N. C.  (Biggs, Meadows, & Batts, Rocky Mount, N. C., on brief), for appellants.
Robert Stephens Watkins, Atty., Tax Division, Department of Justice (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Paul M. Ginsburg, Attys., Tax Division, Department of Justice, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, RUSSELL, Circuit Judge, and BLATT, District Judge.
PER CURIAM:


1
The decision of the Tax Court is affirmed on its opinion.  Smith et al. v. Commissioner, 56 T.C. 1249.


2
Affirmed.